Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 1 of 8
                                             Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 2Clerk
                                                                                                       of 8 of the Superior Court
                                                                                                                *** Electronically Filed ***
                                                                                                                     J. Nelson, Deputy     .-111/
                                                                                                                  9/30/2020 4:19:49 PM       /
                                     Person/Attorney Filing: Mack T Jones                                           Filing ID 12058061       /0
                                     Mailing Address: 2141 E Camelback Rd Ste 100
                                     City, State, Zip Code:Phoenix, AZ 85016
                                     Phone Number:(602)840-8787X103
                                                                                                                                        21)c
                                     E-Mail Address:mjones@azpremiseslaw.com
                                    [ ]Representing Self, Without an Attorney
                                    (If Attorney) State Bar Number:006369,Issuing State: AZ

                                                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                           IN AND FOR THE COUNTY OF MARICOPA

                                      Elise S. Lyon
                                      Plaintiff(s),                                         Case No. CV2020-012146
                                      V.
                                      Costco Wholesale Corporation                          SUMNIONS
                                      Defendant(s).

                                     To:Costco Wholesale Corporation

                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. REM)THIS SUMMONS CAREFULLY.IF YOU DO
                                      NOT UNDERSTAND IT,CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy ofthe lawsuit and other court papers were
                                         served on you with this Summons.

                                     2. If you do not want a judgment taken against you without your input, you must file an
                                        Answer in writing with the Court, and you must pay the required filing fee. To file your
                                        Answer, take or send the papers to Clerk ofthe Superior Court,201 W. Jefferson,
                                        Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                        approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                        Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                        ofthis Summons.
                                        Note: If you do not file electronically you will not have electronic access to the documents
                                        in this case.

                                     3. If this Summons and the other court papers were served on you within the State of
                                        Arizona, your Answer must be filed within TWENTY(20)CALENDAR DAYS from the
                                        date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourtgov Form Sot #5011103




                                        were served on you outside the State of Arizona, your Answer must be filed within
                                        THIRTY(30)CALENDAR DAYS from the date of service, not counting the day of
                                        service.
                                                 Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 3 of 8




                                            Requests for reasonable accommodation for persons with disabilities must be made to
                                     the court by parties at least 3 working days in advance of a scheduled court proceeding.


                                             GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                      and for the County of MARICOPA




                                    SIGNED AND SEALED this Date: September 30, 2020

                                    JEFF FINE
                                    Clerk of Superior Court

                                    By: JACQUELINE NELSON
                                    Deputy Clerk



                                    Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                   'the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10)judicial days in
                                    advance of a scheduled court proceeding.
                                    If you would like legal advice num a lawyez, contact Lawyer Refenal Set vice at 602-257-4434 orhttps://maLicupabai.org. Spousuzed by the Miuicopa
                                    County Bar Association.
AZturboCourtgov Form Set#5011103




                                                                                                              2
       Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 4 of 8

                                                                          Service of Process
                                                                          Transmittal
                                                                          10/23/2020
                                                                          CT Log Number 538454217
TO:      Laura Aznavoorian, Litigation Supervisor
         Gallagher Bassett Services, Inc.
         1901 S. Meyers Rd, Suite 200C
         Oakbrook Terrace, IL 60181

RE:      Process Served in Arizona

FOR:     Costco Wholesale Corporation (Domestic State: WA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   Elise S. Lyon, etc., Pltf. vs. Costco Wholesale Corporation, etc., et al., Dfts.
DOCUMENT(S) SERVED:                -
COURT/AGENCY:                      None Specified
                                   Case # CV2020012146
NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Phoenix, AZ
DATE AND HOUR OF SERVICE:          By Process Server on 10/23/2020 at 14:28
JURISDICTION SERVED :              Arizona
APPEARANCE OR ANSWER DUE:          None Specified
ATTORNEY(S) / SENDER(S):           None Specified
REMARKS:                           The documents received have been modified to reflect the name of the entity being
                                   served.
ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/23/2020, Expected Purge Date:
                                   11/07/2020

                                   Image SOP

                                   Email Notification, Laura Aznavoorian laura_aznavoorian@gbtpa.com

                                   Email Notification, Zois Johnston zjohnston@costco.com

                                   Email Notification, Maureen Papier maureen_papier@gbtpa.com

SIGNED:                            C T Corporation System
ADDRESS:                           1999 Bryan Street
                                   Suite 900
                                   Dallas, TX 75201
For Questions:                     866-665-5799
                                   SouthTeam2@wolterskluwer.com




                                                                          Page 1 of 1 / AS
                                                                          Information displayed on this transmittal is for CT
                                                                          Corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified mail receipts
                                                                          confirm receipt of package only, not contents.
          Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 5Clerk
                                                                    of 8ofthe Superior Court
                                                                       *** Electronically Filed ***
                                                                            J. Nelson, Deputy
                                                                         9/30/2020 4:19:49 PM
                                                                           Filing ID 12058058
                  Mack T.Jones (006369)
1              JONES I RACZKOWSKI PC
          2141 East Camelback Road, Suite 100
2            Phoenix, Arizona 85016-4723
          (602) 840-8787 Fax (602) 840-0425
3             mjonesaazprerniseslaw.com

4

5    Attorneys for Plaintiff

6                   SUPERIOR COURT OF ARIZONA, MARICOPA COUNTY
7
     Elise S. Lyon, a married woman,                NO.    CV2020-012146
8    filing individually;
9                                                   COMPLAINT
                     Plaintiff;
10   V.                                            (Tort Non-Motor Vehicle)
11
     Costco Wholesale Corporation, a
12   Washington corporation; Does I -
13   V;

14                   Defendant.
15
             Plaintiff Elise S. Lyon alleges:
16
             1.      Plaintiff Elise S. Lyon is a married woman residing in Pinal County,
17
     Arizona.
18
             2.      Defendant Costco Wholesale Corporation is a Washington
19
     corporation that caused an event to occur in Maricopa County, Arizona and is
20
     doing business in Maricopa County, Arizona.
21
             3.      Specifically Costco Wholesale Corporation owned, possessed and
22
     operated the wholesale retail store premises commonly known as Costco
23
     Wholesale located at 2887 South Market Street, Gilbert, Arizona on October 2,
24
     2018.
25
26
        Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 6 of 8




1             4.        Defendants Does I - V are corporations, partnerships, other entities
2    or individuals other than Defendant Costco Wholesale Corporation who owned,
3    possessed and/or operated the wholesale retail store premises located at 2887

4    South Market Street, Gilbert, Arizona on October 2, 2018.
5             5.        The actions, omissions, and conduct giving rise to this cause of
6    action occurred in Maricopa County, Arizona and this Court has subject matter
7    and personal jurisdiction. Venue is appropriate in Maricopa County pursuant to
8    A.R.S. §12-401.
9            6.         As the owner, possessor and/or operator of the wholesale retail

10   store premises located at 2887 South Market Street, Gilbert, Arizona on
11   October 2, 2018, Defendants Costco Wholesale Corporation and Does I - V had
12   an affirmative duty to maintain the premises in reasonably safe condition for the
13   benefit of business invitees, specifically including Plaintiff.
14            7.        On October 2, 2018, at the wholesale retail store premises located

15   at 2887 South Market Street, Gilbert, Arizona, Plaintiff was injured as a direct
16   and proximate result of an unreasonably dangerous condition, specifically

17   unmarked fluid and/or debris on the floor, believed to be smeared raspberries,
18   as to which Defendants Costco Wholesale Corporation and Does I - V had
19   actual or constructive notice or were otherwise negligent in allowing to be
20   present on the premises.
21            8.        As Plaintiff was walking in the store, Plaintiff slipped with her left

22   foot on unmarked fluid and/or debris on the floor which she did not see,
23   causing her to lose balance and fall to the floor striking her left knee and
24   landing on her extended left arm sustaining injuries but not limited to a disc

25   herniation at C7-T1 requiring a cervical disectomy and fusion and torn ligaments
26   in both shoulders.

     ::0DMA\MHODMAkCENTRAL;iManage;557786;1        2
        Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 7 of 8



1            9.        Plaintiff has incurred health care expenses for treatment of the
2    injuries caused by Defendants' negligence, and Plaintiff may continue to incur
3    such expenses.
4             10.      Plaintiff has incurred a loss of wages, earnings and earning
5    capacity, and other benefits and/or opportunities because of the injuries caused
6    by Defendants' negligence.
7             1 1.     Plaintiff has experienced pain, discomfort, suffering, annoyance,
8    mental and emotional distress, loss of enjoyment of life, and other types of
9    general damage because of the injuries caused by Defendants' negligence, and
10   Plaintiff may continue to experience such general damages in the future; the
11   exact amount of Plaintiff's general damages is undetermined, but in excess of
12   the jurisdictional minimum of this Court.
13            1 2.     Plaintiff further alleges the claimed total damages qualify this matter

14   as a Tier 2 case pursuant to Rules 8(b)(2) and 26.2(c), Arizona Rules of Civil

15   Procedure.
16            WHEREFORE, Plaintiff requests judgment against Defendant for

17   reasonable compensatory damages in excess of this Court's jurisdictional

18   minimum, taxable costs, and all other appropriate relief.
                       50
19        DATED this         day of September, 2020.

20                                              JONES I RACZKOWS

21
22
                                                By Mack T. J nes
23
                                                Attorneys for Plaintiff
24
25
26

     ::0DMAWHODMA\CENTRAL;iManage;557786;1         3
                                            Case 2:20-cv-02229-JZB Document 1-1 Filed 11/19/20 Page 8Clerk
                                                                                                      of 8 ofthe Superior Court
                                                                                                            *** Electronically Filed ***
                                                                                                                 J. Nelson, Deputy
                                                                                                              9/30/2020 4:19:49 PM
                                    Person/Attorney Filing: Mack T Jones                                        Filing ID 12058060
                                    Mailing Address: 2141 E Camelback Rd Ste 100
                                    City, State, Zip Code:Phoenix, AZ 85016
                                    Phone Number:(602)840-8787X103
                                    E-Mail Address:mjones@azpremiseslaw.com
                                   [0]Representing Self, Without an Attorney
                                   (If Attorney) State Bar Number: 006369,Issuing State: AZ


                                                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                     IN AND FOR THE COUNTY OF MARICOPA

                                    Elise S. Lyon                                                      CV2020-012146
                                    Plaintiff(s),                                         Case No.
                                    V.
                                    Costco Wholesale Corporation
                                                                                          CERTIFICATE OF
                                    Defendant(s).                                         COMPULSORY ARBITRATION

                                   I certify that I am aware ofthe dollar limits and any other limitations set forth by the
                                   Local Rules ofPractice for the Maricopa County Superior Court, and I further certify that
                                   this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                   the Arizona Rules of Civil Procedure.


                                    RESPECTFULLY SUBMITTED this


                                                                     By: Mack T Jones /s/
                                                                         Plaintiff/Attorney for Plaintiff
AZturboCourtgov Fonn Set#5011103
